PD-0911-15
                                                COURT OF CRIMINAL APPEALS

    CASE      NO.    02-14-00411-CR                    JUL 22 2015

    TRIAL NO.        CR-12645
                                                    Abel Acosta, Clerk



                IN     THE

TEXAS   COURT   OF    CRIMINAL      APPEALS


             AUSTIN,      TEXAS


                                                        FILED \H
                                              COURI OH CRIMINAL APPEALS
  MOTION FOR EXTENSION OF TIME
                                                       JUL 2 2 2015
                TO     FILE

                                                    Abel Acosta, Clerk
PETITION FOR DISCRETIONARY REVIEW




    MORRIS    LANDON      JOHNSON    II.

              (PETITIONER)

                     V.


        THE    STATE      OF TEXAS

               (APPELLEE)




                                  MORRIS   LANDON    JOHNSON   II


                                  TDCJ 7f 1877943
                            -      CASE    NO.      02-14-00411-CR

                                   TRIAL NO.        CR-12645


MORRIS LANDON JOHNSON                                §      IN THE TEXAS COURT
                                                     §

                   V.                                §                OF
                                                     §
                                                     §
THE STATE OF TEXAS                                   §      CRIMINAL APPEALS
                                                     §

                                 MOTION FOR EXTENSION OF TIME

                                               TO    FILE

                            PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:


        NOW        COMES        MORRIS    LANDON JOHNSON II -, APPELLANT -PETITIONER

IN    THE         ABOVE     STYLED       AND   NUMBERED        CAUSE, MOVES THIS COURT TO

GRANT        AN     EXTENSION OF TIME TO FILE A                PETITION FOR DISCRETIONARY

REVIEW,           PURSUANT TO RULE'68.2(C) OF THE TEXAS RULES OF APPELLATE

PROCEEDURE, AND FOR GOOD CAUSE SHOWS THE FOLLOWING:


1.)     THIS        CASE        WAS ON APPEAL IN COURT OF APPEALS FOR THE SECOND

        DISTRICT OF TEXAS

2.) THE JUDGEMENT WAS MADE ON JUNE 18TH, 2015.


3.) THE CASE              WAS     STYLED MORRIS LANDON JOHNSON II. V.            THE STATE

        OF TEXAS.           CASE NO.      02-14-00411-CR.

4.)     NO        MOTION        FOR REHEARING OR EN BANC CONSIDERATION WAS FILED

        IN THIS         CASE.

5.)     PETITIONER REQUEST THE COURT TO GRANT SIXTY (60) DAYS - TIME
        EXTENSION.




                                                     (01)
6.)    PETITIONER          HAS        LIMITED ACCESS TO COURTS (LAW LIBRARY TIME)
DUE TO OVER CROWDED FACILITY, ON-OFF ROLLING SECURITY LOCKDOWNS.


7.)    PETITIONER          IS     A     PRO    SE LITIGANT WITH LIMITED LAW SKILLS,

       HAVING      TO      RELY        ON DIALATORY - ELECTRONIC ACCESS TO UPDATE

       CASE     LAW        -MATERIALS         NEEDED       AND SHOULD NOT BE HELD TO THE

       STRINGENT ...STANDARDS OF A LICENSED ATTORNEY.


8.)    THIS      CASE      WAS        ORIGINALLY       A SECOND DEGREE FELONY ENHANCED

       TO 5 TO        99    YEARS        - WHERE PETITIONER SUFFERED A PUNISHMENT

        SENTENCE OF 40 YEARS              CONFINEMENT.



9.)    PETITIONER IS CURRENTLY INCARCERATED.


10.) PETITIONER,            TO        DATE, IS DILIGENTLY EXAMINING THE APPELLANT

       BRIEF AND ALL LOWER COURT PROCEEDINGS AND REQUIRES ADDITION-

        ••AL TIME TO SUFFICIENTLY ANALIZE MATERIAL CONTAINED THEREIN-

"];!   :iN:SRDER;?rO EFFECTIVELY              PREPARE A MEANINGFUL PETITION IN THIS

        CASE.



11.) PETITIONERS DISCRETIONARY REVIEW IS PRESENTLY DUE ON JULY 18,

        2015.

12.) PETITIONER RESPECTFULLY                        REQUEST   AN   EXTENSION       OF    TIME OF

        SIXTY (60) DAYS FROM THE PRESENT DUE DATE OF JULY 18, 2015.

WHEREFORE PREMISES CONSIDERED, PETITIONER                          PRAYS'   THAT        THE COURT

GRANT     THIS     MOTION         FOR EXTENSION OF TIME TO FILE A PETITION FOR

DISCRETIONARY           REVIEW-AND            FOR     SUCH    OTHER-FURTHER RELIEF AS THE

COURT DEEM APPROPIATE.




                                                    (02)
       RESPECTFULLY      SUBMITTED,




       MORRIS   LANDON    JOHNSON   II

       TDCJ NO.£1877943

       2661 FM 2054

       TENNESSEE COLONY, TX.

                75884-5000




(03)
                              CERTIFICATE OF SERVICE




        I, MORRIS     LANDON      JOHNSON    II.,    TDCJ    #1877943,     PRESENTLY

CONFINED      IN    THE     TX.   DEPT.   OF CRIM.-J.-CID @ THE H.H.        COFFIELD

UNIT     IN   ANDERSON       COUNTY   DECLARE       UNDER THE PENALTY OF PERJURY

AND     HEREBY CERTIFY THAT ONE (1) ORIGINAL OF THE ENCLOSED INSTRU

 MENT     (MOTION     FOR     EXTENSION     OF TIME) WAS PLACED IN THE PRISON

UNIT     MAILING     SYSTEM ON JULY 17, 2015 TO FORWARD VIA USPS,              FIRST

CLASS    POSTAGE TO:



1.) 'ABEL ACOSTA' (CLERK) TEXAS COURT OF APPEALS

       P.O. BOX 12308 (CAPITOL STATION)

        AUSTIN, TEXAS 78711 - 2308

EXECUTED ON THIS 17TH DAY OF JULY,               2015.




                                                         MORRIS LANDON JOHNSON     II.

                                                         TDCJ NO.#1877943

                                                         2661 FM 2054

                                                         TENNESSEE COLONY, TEXAS

                                                                 75884 -    5000




                                          (04)